Exhibit 10.2

 

EXECUTION COPY

 

 

 

SHAREHOLDERS AGREEMENT

 

 

among

 

 

GAIAM, INC.,

 

 

JIRKA RYSAVY,

 

 

REVOLUTION LIVING LLC

 

 

and

 

 

STEPHEN M. CASE

 

 

Dated as of August 4, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION

 

 

 

 

1.1

Definitions

 

1.2

Rules of Construction

 

 

 

 

ARTICLE II

GOVERNANCE RIGHTS WITH RESPECT TO GAIAM

 

 

 

 

2.1

Election of Gaiam Board Members.

 

2.2

Board Meetings

 

2.3

Expenses

 

2.4

Committees

 

2.5

Shareholder Commitments

 

 

 

 

ARTICLE III

BOARD OF DIRECTORS OF WISDOM

 

 

 

 

3.1

Rights to Select Wisdom Board Members.

 

 

 

 

ARTICLE IV

TRANSFERS OF COMMON STOCK OF GAIAM

 

 

 

 

4.1

Standstill With Respect to Gaiam

 

4.2

Restrictions on Transfers of Securities of Gaiam

 

4.3

Rights To Subscribe For Securities

 

4.4

Revolution Living Option

 

 

 

 

ARTICLE V

ADDITIONAL AGREEMENTS

 

 

 

 

5.1

Inconsistent Agreements

 

5.2

Affirmative Covenants

 

5.3 [a05-12592_3ex10d2.htm#a5_3SaleOfGaiam__184442]

Sale of Gaiam [a05-12592_3ex10d2.htm#a5_3SaleOfGaiam__184442]

 

5.4 [a05-12592_3ex10d2.htm#a5_4Buysell__184443]

Buy/Sell [a05-12592_3ex10d2.htm#a5_4Buysell__184443]

 

5.5 [a05-12592_3ex10d2.htm#a5_5RepresentationsAndWarrantiesO_184459]

Representations and Warranties of Rysavy and Case
[a05-12592_3ex10d2.htm#a5_5RepresentationsAndWarrantiesO_184459]

 

5.6 [a05-12592_3ex10d2.htm#a5_6Nondisparagement__184514]

Nondisparagement [a05-12592_3ex10d2.htm#a5_6Nondisparagement__184514]

 

 

 

 

ARTICLE VI [a05-12592_3ex10d2.htm#ArticleviRegistrationRights_184516]

REGISTRATION RIGHTS [a05-12592_3ex10d2.htm#ArticleviRegistrationRights_184516]

 

 

 

 

6.1 [a05-12592_3ex10d2.htm#a6_1RequiredRegistration__184518]

Required Registration [a05-12592_3ex10d2.htm#a6_1RequiredRegistration__184518]

 

6.2 [a05-12592_3ex10d2.htm#a6_2PiggybackRegistration__184544]

Piggyback Registration [a05-12592_3ex10d2.htm#a6_2PiggybackRegistration__184544]

 

6.3 [a05-12592_3ex10d2.htm#a6_3RegistrationsOnForms3__184548]

Registrations on Form S-3
[a05-12592_3ex10d2.htm#a6_3RegistrationsOnForms3__184548]

 

6.4 [a05-12592_3ex10d2.htm#a6_4PreparationAndFiling__184612]

Preparation and Filing [a05-12592_3ex10d2.htm#a6_4PreparationAndFiling__184612]

 

6.5 [a05-12592_3ex10d2.htm#a6_5Expenses__184716]

Expenses [a05-12592_3ex10d2.htm#a6_5Expenses__184716]

 

6.6 [a05-12592_3ex10d2.htm#a6_6Indemnification__184718]

Indemnification [a05-12592_3ex10d2.htm#a6_6Indemnification__184718]

 

6.7 [a05-12592_3ex10d2.htm#a6_7UnderwritingAgreement__184808]

Underwriting Agreement [a05-12592_3ex10d2.htm#a6_7UnderwritingAgreement__184808]

 

6.8 [a05-12592_3ex10d2.htm#a6_8Suspension__184811]

Suspension [a05-12592_3ex10d2.htm#a6_8Suspension__184811]

 

6.9 [a05-12592_3ex10d2.htm#a6_9InformationByHolder__184821]

Information by Holder [a05-12592_3ex10d2.htm#a6_9InformationByHolder__184821]

 

6.10 [a05-12592_3ex10d2.htm#a6_10ExchangeActCompliance__184823]

Exchange Act Compliance
[a05-12592_3ex10d2.htm#a6_10ExchangeActCompliance__184823]

 

6.11 [a05-12592_3ex10d2.htm#a6_11NoConflictOfRights__184828]

No Conflict of Rights [a05-12592_3ex10d2.htm#a6_11NoConflictOfRights__184828]

 

 

i

--------------------------------------------------------------------------------


 

6.12 [a05-12592_3ex10d2.htm#a6_12TransferOfRegistrationRights_184830]

Transfer of Registration Rights
[a05-12592_3ex10d2.htm#a6_12TransferOfRegistrationRights_184830]

 

6.13 [a05-12592_3ex10d2.htm#a6_13Termination__184833]

Termination [a05-12592_3ex10d2.htm#a6_13Termination__184833]

 

 

 

 

ARTICLE VII [a05-12592_3ex10d2.htm#ArticleviiMiscellaneous_184835]

MISCELLANEOUS [a05-12592_3ex10d2.htm#ArticleviiMiscellaneous_184835]

 

 

 

 

7.1 [a05-12592_3ex10d2.htm#a7_1Amendment__184837]

Amendment [a05-12592_3ex10d2.htm#a7_1Amendment__184837]

 

7.2 [a05-12592_3ex10d2.htm#a7_2WaiversExtensions__184842]

Waivers; Extensions [a05-12592_3ex10d2.htm#a7_2WaiversExtensions__184842]

 

7.3 [a05-12592_3ex10d2.htm#a7_3Termination__184843]

Termination [a05-12592_3ex10d2.htm#a7_3Termination__184843]

 

7.4 [a05-12592_3ex10d2.htm#a7_4Severability__184845]

Severability [a05-12592_3ex10d2.htm#a7_4Severability__184845]

 

7.5 [a05-12592_3ex10d2.htm#a7_5EntireAgreement__184847]

Entire Agreement [a05-12592_3ex10d2.htm#a7_5EntireAgreement__184847]

 

7.6 [a05-12592_3ex10d2.htm#a7_6IndependenceOfAgreementsCoven_184902]

Independence of Agreements, Covenants, Representations and Warranties
[a05-12592_3ex10d2.htm#a7_6IndependenceOfAgreementsCoven_184902]

 

7.7 [a05-12592_3ex10d2.htm#a7_7SuccessorsAndAssigns__184903]

Successors and Assigns [a05-12592_3ex10d2.htm#a7_7SuccessorsAndAssigns__184903]

 

7.8 [a05-12592_3ex10d2.htm#a7_8CounterpartsFacsimileSignatur_184917]

Counterparts; Facsimile Signatures
[a05-12592_3ex10d2.htm#a7_8CounterpartsFacsimileSignatur_184917]

 

7.9 [a05-12592_3ex10d2.htm#a7_9Remedies__184918]

Remedies [a05-12592_3ex10d2.htm#a7_9Remedies__184918]

 

7.10 [a05-12592_3ex10d2.htm#a7_10Notices__184921]

Notices [a05-12592_3ex10d2.htm#a7_10Notices__184921]

 

7.11 [a05-12592_3ex10d2.htm#a7_11GoverningLawWaiverOfJuryTria_185004]

Governing Law; Waiver of Jury Trial.
[a05-12592_3ex10d2.htm#a7_11GoverningLawWaiverOfJuryTria_185004]

 

7.12 [a05-12592_3ex10d2.htm#a7_12FurtherAssurances__185009]

Further Assurances [a05-12592_3ex10d2.htm#a7_12FurtherAssurances__185009]

 

7.13 [a05-12592_3ex10d2.htm#a7_13ConflictingAgreements__185013]

Conflicting Agreements
[a05-12592_3ex10d2.htm#a7_13ConflictingAgreements__185013]

 

7.14 [a05-12592_3ex10d2.htm#a7_14NoThirdPartyReliance__185015]

No Third Party Reliance
[a05-12592_3ex10d2.htm#a7_14NoThirdPartyReliance__185015]

 

 

ii

--------------------------------------------------------------------------------


 

This SHAREHOLDERS AGREEMENT is made as of August 4, 2005 among GAIAM, INC., a
Colorado corporation (“Gaiam”), JIRKA RYSAVY, an individual (“Rysavy”),
REVOLUTION LIVING LLC, a Delaware limited liability company (the “Revolution
Living”) and STEPHEN M. CASE, an individual (“Case”).  Gaiam, Rysavy, Revolution
Living and Case are collectively referred to as the “Parties.”

 

WHEREAS, Gaiam desires to issue and sell to Revolution Living, and Revolution
Living desires to purchase from Gaiam, shares of Gaiam’s Class A common stock,
par value $0.0001 per share (“Class A Common Stock”), in such amounts, on such
dates and otherwise on the terms and subject to the conditions set forth in a
Transaction Agreement dated as of the date hereof (the “Transaction Agreement”)
between Gaiam, Revolution Living and Life Balance Media Holdings LLC, a Delaware
limited liability company (“Wisdom”);

 

WHEREAS, Wisdom desires to sell to Gaiam, and Gaiam desires to purchase from
Wisdom units of a newly created class of preferred interests of Wisdom, in such
amounts, on such dates and otherwise on the terms and subject to the conditions
set forth in the Transaction Agreement and the Wisdom LLC Agreement (as defined
in the Transaction Agreement); and

 

WHEREAS, as a condition of entering into the Transaction Agreement, Revolution
Living, Case, Gaiam and Rysavy have agreed to certain provisions relating to the
Class A Common Stock and certain other matters.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the sufficiency of which is hereby acknowledged,
the Parties agree as follows:

 

ARTICLE I


DEFINITIONS; RULES OF CONSTRUCTION

 

1.1          Definitions.

 

The following capitalized terms used in this Agreement have the meanings
ascribed to them below:

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such specified Person.  Any
relative or spouse (including any partner with whom such person resides on a
permanent basis) of the specified Person, any relative of such spouse, any
spouse of any such relative or any other Person who, directly or indirectly, is
under common ownership or control with, or is owned or controlled by such spouse
or relative shall be considered an Affiliate of such Person.  As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.  As used in this
definition, the term “relative” means any former or current spouse, parent,
grandparent, great-grandparent, great-great-grandparent, child, grandchild,
great-grandchild, great-great-grandchild,

 

--------------------------------------------------------------------------------


 

sibling, first uncle, first aunt or first cousin (in each case, whether natural
or adoptive).  The parties agree that the term “Affiliate” as used with respect
to Case and Revolution Living does not include (i) Time Warner Inc., (ii) any
Affiliates of Time Warner Inc. or (iii) any member or investor in any Affiliate
of Revolution Living; provided that, absent such relationship as a member or
investor in any Affiliates of Revolution Living, such member or investor is not
an Affiliate of Case or Revolution Living.

 

“Agreement” means this Agreement together with all schedules and exhibits
hereto, as the same may from time to time be amended, modified, supplemented or
restated in accordance with the terms hereof.

 

“Applicable Tag Percentage” has the meaning given it in Section 4.2(d)(ii).

 

“Approved Sale” has the meaning given to it in Section 5.3.

 

“Bylaws” means the Bylaws of Gaiam, as amended, modified, supplemented or
restated and in effect from time to time.

 

“Buy/Sell Notice” has the meaning given to it in Section 5.4(a).

 

“Buy/Sell Price” has the meaning given to it in Section 5.4(a).

 

“Case” has the meaning given in the Preamble.

 

“Class A Common Stock” has the meaning given it in the Recitals.

 

“Class B Common Stock” means Gaiam’s Class B Common Stock, par value $0.0001 per
share.

 

“Common Stock” means the Class A Common Stock and the Class B Common Stock.

 

“Common Stock Equivalents” means all shares of Common Stock outstanding and all
shares of Common Stock issuable (without regard to any present restrictions on
such issuance) upon the conversion, exchange or exercise of all Securities of
Gaiam that are convertible, exchangeable or exercisable for Common Stock.

 

“Company Notice” has the meaning given to it in Section 4.3(a).

 

“Document(s)” means, individually or collectively, this Agreement, the
Transaction Agreement, the Cooperation Agreement (as defined in the Transaction
Agreement), the Wisdom LLC Agreement (as defined in the Transaction Agreement)
and all other documents executed in connection with the transactions
contemplated by this Agreement.

 

“Equity Incentive Plan” means Gaiam’s 1999 Long-Term Incentive Plan and Gaiam’s
Employee Stock Purchase Plan, each as amended from time to time.

 

“Fully-Diluted Capital Stock” means, as of any date, without duplication,
(i) the total number of shares of Common Stock outstanding on such date, plus
(ii) the total number of

 

2

--------------------------------------------------------------------------------


 

outstanding options, warrants and other equity-linked securities that are
exercisable into Common Stock on or after such date, plus (iii) the total number
of shares of Common Stock reserved for issuance pursuant to obligations of Gaiam
to issue shares of Common Stock, other than pursuant to obligations of Gaiam to
issue shares of Common Stock under the Transaction Agreement after such date.

 

 “GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, consistently applied.

 

“Gaiam” has the meaning given to it in the Preamble.

 

“Gaiam Appointees” has the meaning given to it in Section 3.1(a).

 

“Gaiam Board” means the board of directors of Gaiam.  To the extent any decision
or other action in connection with this Agreement is taken by the Gaiam Board
and such decision or action relates solely to a decision or other action in
which Revolution Living or any of its Affiliates has any interest (other than
indirectly through its or their ownership of Common Stock of Gaiam), then such
decision or other action shall be made or taken by directors of Gaiam who are
not nominees of, or otherwise affiliated or associated with, Revolution Living. 
To the extent any decision or other action in connection with this Agreement is
taken by the Gaiam Board and such decision or action relates solely to a
decision or other action in which Rysavy or any of its Affiliates has any
interest (other than indirectly through his or their ownership of Common Stock
of Gaiam), then such decision or other action shall be made or taken by
directors of Gaiam who are not nominees of, or otherwise affiliated or
associated with, Rysavy.

 

“Governmental Authority” means any domestic or foreign government or political
subdivision thereof, whether on a Federal, state or local level and whether
executive, legislative or judicial in nature, including any agency, authority,
board, bureau, commission, court, department or other instrumentality thereof.

 

“Holder Securities” has the meaning given to it in Section 4.2(a).

 

“Information” has the meaning given to it in Section 6.4(a)(ix).

 

“Inspectors” has the meaning given to it in Section 6.4(a)(ix).

 

“Lien” means any security interest, pledge, lien, claim, proxy, bailment (in the
nature of a pledge or for purposes of security), mortgage, deed of trust, the
grant of a power to confess judgment, conditional sale or title retention
agreement (including any lease in the nature thereof), charge, encumbrance,
easement, reservation, restriction, cloud, right of first refusal or first
offer, option, commitment or other similar arrangement or interest in real or
personal property, whether oral or written.

 

“Material Transaction” means any material transaction in which Gaiam or any of
its Subsidiaries proposes to engage or is engaged, including a purchase or sale
of assets or securities, financing, merger, consolidation, tender offer or any
other transaction that would require disclosure pursuant to the Exchange Act,
and with respect to which the Gaiam Board has determined in good faith that
compliance with this Agreement may reasonably be expected to

 

3

--------------------------------------------------------------------------------


 

either materially interfere with the Gaiam’s or such Subsidiary’s ability to
consummate such transaction in a timely fashion or require Gaiam to disclose
material, non-public information prior to such time as it would otherwise be
required to be disclosed.

 

“NASD” has the meaning given to it in Section 6.4(a)(xiv).

 

“NMS” has the meaning given to it in Section 6.4(a)(xiv).

 

“Offered Securities” has the meaning given to it in Section 4.3(a).

 

“Option” has the meaning given to it in Section 4.4(a).

 

“Orders” means judgments, writs, decrees, injunctions, orders, compliance
agreements or settlement agreements of or with any Governmental Authority or
arbitrator.

 

“Other Shares” means at any time those shares of Common Stock that do not
constitute Primary Shares or Registrable Shares.

 

“Permits” means licenses, certificates and permits from Governmental
Authorities.

 

“Permitted Transferee” means (i) with respect to Rysavy:  any Affiliate of
Rysavy, Revolution Living and any Affiliate of Revolution Living, (ii) with
respect to Revolution Living:   Case and any Affiliate of Revolution Living and
(iii) with respect to Rysavy, Revolution Living and any of their Affiliates: 
any financial institution to which a Party has pledged his or its Holder
Securities as security and collateral (including if the financial institution
exercises its rights under the pledge agreement to obtain the Holder
Securities); provided that (x) with respect to Rysavy and his Permitted
Transferees, any such Person acquiring Class B Common Stock is entitled to hold
Class B Common Stock following the transfer in accordance with the Restated
Articles as in effect as of the date hereof (i.e., the Class B Common Stock
would not convert into Class A Common Stock), and (y) in each such case other
than a Permitted Transferee under clause (iii), such Person complies with
Section 7.7(b).  For the avoidance of doubt, no Person who is a Permitted
Transferee under clause (iii) above shall be obligated to be bound by this
Agreement or any other Document and any such Permitted Transferee shall, if such
Person becomes a shareholder of Gaiam, hold all shares Transferred to such
Person as a Permitted Transferee hereunder free and clear of any restrictions
under this Agreement, except for restrictions arising under the securities laws.

 

“Person” will be construed in the broadest sense and will include an individual,
a partnership, a corporation, a limited liability company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
and any other entity, including a Governmental Authority.

 

“Potential Transaction” has the meaning given to it in Section 4.4(c).

 

“Preemptive Offer Acceptance Notice” has the meaning given to it in
Section 4.3(b).

 

“Preemptive Offer Period” has the meaning given to it in Section 4.3(b).

 

4

--------------------------------------------------------------------------------


 

“Primary Shares” means, at any time, the authorized but unissued shares of
Common Stock or Common Stock held by Gaiam in its treasury.

 

“Proposed New Investor” has the meaning given to it in Section 4.3(a).

 

“Prospectus” means the prospectus included in a Registration Statement,
including any prospectus subject to completion, and any such prospectus as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Shares and, in each case, by
all other amendments and supplements to such prospectus, including
post-effective amendments, and in each case including all material incorporated
by reference therein.

 

“Proxy Shares” has the meaning given to it in Section 2.5(b)(i).

 

“Public Offering” means the closing of a public offering of Class A Common Stock
solely for cash pursuant to a Registration Statement declared effective under
the Securities Act, except that a Public Offering shall not include an offering
of securities to be issued as consideration in connection with a business
acquisition pursuant to Rule 145 of the Securities Act,  an offering of
securities issuable pursuant to an Equity Incentive Plan, a registration in
which the only stock being registered is Class A Common Stock issuable upon
conversion of preferred stock or debt securities which are also being registered
or any registration on any form which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Securities hereunder.

 

“Public Sale” means any sale, occurring simultaneously with or after a Public
Offering, of Securities to the public pursuant to an offering registered under
the Securities Act or to the public through a broker, dealer or market maker
(pursuant to the provisions of Rule 144 or otherwise).

 

“Records” has the meaning given to it in Section 6.4(a)(ix).

 

“Redemption Agreement” has the meaning given to it in Section 4.4(d).

 

“Registrable Shares” means, at any time, (a) Class A Common Stock held, or
hereafter acquired, by Revolution Living and its permitted assigns and (b) any
Class A Common Stock issued as (or issuable upon the conversion or exercise of
any warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, such
above-described securities.  Notwithstanding the foregoing, Registrable Shares
shall not include any Securities sold by a Person to the public pursuant to a
Registration Statement which has been declared effective or Rule 144, or sold in
a private transaction in which the Transferor’s rights under Article VI of this
Agreement are not assigned, in each case where the restrictive legends and
transfer restrictions with respect to Class A Common Stock are removed and the
Class A Common Stock in the hands of the purchaser is freely transferable
without any restriction or registration under the Securities Act in any public
or private transaction.

 

“Registration Statement” means any registration statement of Gaiam which covers
any of the Registrable Shares, and all amendments and supplements to any such
Registration Statement,

 

5

--------------------------------------------------------------------------------


 

including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

 

“Remaining Securities” has the meaning given to it in Section 4.3(c).

 

“Representative” of a Person shall be construed broadly and shall include such
Person’s partners, officers, directors, employees, agents, counsel, accountants
and other representatives.

 

“Restated Articles” means the Amended and Restated Articles of Incorporation of
Gaiam, Inc., as amended and in effect at the time of determination, including
any certificates of designations filed with the Secretary of State of the State
of Colorado pursuant to the terms thereof.

 

“Restricted Holder” has the meaning given to it in Section 4.1.

 

“Revolution Living” has the meaning given to it in the Preamble.

 

“Revolution Living Director” has the meaning given to it in Section 2.1(b).

 

“Revolution Living’s Counsel” has the meaning given to it in Section 6.4(a)(ii).

 

“Rule 144” means Rule 144 (including Rule 144(k) and all other subdivisions
thereof) promulgated by the Commission under the Securities Act, as such
rule may be amended from time to time, or any similar or successor rule then in
force.

 

“Rysavy” has the meaning given in the Preamble.

 

“Sale of the Company” means (i) any sale of all or substantially all of the
assets of Gaiam and its Subsidiaries taken as a whole or (ii) any plan of
reorganization, recapitalization, merger or consolidation involving Gaiam,
except for a reorganization, recapitalization, merger or consolidation where the
holders of the combined voting power and economics represented by the Common
Stock immediately prior to such reorganization, recapitalization, merger or
consolidation own directly or indirectly at least 50% of the combined voting
power and economics of the outstanding voting securities of the company
resulting from such reorganization, recapitalization, merger or consolidation.

 

“Section 2.1 Notice” has the meaning given to it in Section 2.1(d).

 

“Securities” means, with respect to any Person, such Person’s “securities” as
defined in Section 2(1) of the Securities Act and includes such Person’s capital
stock or other equity interests or any options, warrants or other securities or
rights that are directly or indirectly convertible into, or exercisable or
exchangeable for, such Person’s capital stock or other equity interests.

 

“Standstill Period” has the meaning given to it in Section 4.1.

 

“Stock” means the Common Stock and any and all other capital stock or other
equity Securities (including, without limitation, derivative Securities
therefor) of Gaiam.

 

6

--------------------------------------------------------------------------------


 

“Subsidiary” means, at any time, with respect to any Person (the “Subject
Person”), any Person of which either (x) more than 50% of the Securities
entitled to vote in the election of directors or comparable Persons performing
similar functions (excluding Securities entitled to vote only upon the failure
to pay dividends thereon or other contingencies) or (y) more than a 50% interest
in the profits or capital of such Person, are at the time owned or controlled
directly or indirectly by the Subject Person or through one or more Subsidiaries
of the Subject Person.

 

“Suspension Period” has the meaning given to it in Section 6.8.

 

“Swap Transaction” means, with respect to Holder Securities or other securities,
any swap, participation or other arrangement that transfers to another Person,
in whole or in part, any of the economic consequences of ownership thereof.

 

“Tag-Along Right” has the meaning given to it in Section 4.2(d)(ii).

 

“Tag-Along Sale” has the meaning given to it in Section 4.2(d)(i).

 

“Transaction Agreement” has the meaning given to it in the Recitals.

 

“Transfer” of Securities shall be construed broadly and shall include any
issuance, sale, assignment, transfer, participation, gift, bequest,
distribution, or other disposition thereof, or any pledge or hypothecation
thereof, placement of a Lien thereon or grant of a security interest therein or
other encumbrance thereon, in each case whether voluntary or involuntary or by
operation of law or otherwise.

 

“Transferor” means a Person engaging in a Transfer of Securities, and
“Transferee” means a Person acquiring Securities through a Transfer.

 

“Transfer Consent” has the meaning given to it in Section 4.2(a).

 

“Transfer Notice” has the meaning given to it in Section 4.2(d)(i).

 

“Trigger Date” has the meaning given to it in Section 5.4.

 

“Wisdom” has the meaning given to it in the Recitals.

 

“Wisdom Board” means the board of directors of Wisdom.

 

1.2          Rules of Construction.

 

The term this “Agreement” means this agreement together with all schedules and
exhibits hereto, as the same may from time to time be amended, modified,
supplemented or restated in accordance with the terms hereof.  The use in this
Agreement of the term “including” means “including, without limitation.”  The
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole, including the schedules and exhibits, as the same may
from time to time be amended, modified, supplemented or restated, and not to any
particular section, subsection, paragraph, subparagraph or clause contained in
this Agreement.  All references to sections, schedules and exhibits mean the
sections of this Agreement and the

 

7

--------------------------------------------------------------------------------


 

schedules and exhibits attached to this Agreement, except where otherwise
stated.  The title of and the headings of the sections and paragraphs in this
Agreement are for convenience of reference only and shall not govern or affect
the interpretation of any of the terms or provisions of this Agreement.  The use
herein of the masculine, feminine or neuter forms shall also denote the other
forms, as in each case the context may require or permit.  Where specific
language is used to clarify by example a general statement contained herein,
such specific language shall not be deemed to modify, limit or restrict in any
manner the construction of the general statement to which it relates.  The
language used in this Agreement has been chosen by the Parties to express their
mutual intent, and no rule of strict construction shall be applied against any
Party.  Unless expressly provided otherwise, the measure of a period of one
month or year for purposes of this Agreement shall be that date of the following
month or year corresponding to the starting date, provided that if no
corresponding date exists, the measure shall be that date of the following month
or year corresponding to the next day following the starting date.  For example,
one month following February 18 is March 18, and one month following March 31 is
May 1.

 

ARTICLE II


GOVERNANCE RIGHTS WITH RESPECT TO GAIAM

 

2.1          Election of Gaiam Board Members.

 

(a)           Size of Board.  On the date of the Closing (as such term is
defined in the Transaction Agreement), the number of directors constituting the
Gaiam Board, as fixed from time to time by the Gaiam Board in accordance with
the Bylaws, shall have been increased from seven (7) to nine (9), an increase of
two directors.  Thereafter, the size of the Gaiam Board will be increased or
decreased only in a manner consistent with the terms of this Agreement.

 

(b)           Directors from and after Closing.  As soon as practicable after
Revolution Living notifies Gaiam of its designees as provided below, the Gaiam
Board will fill the vacancy created by increasing the size of the board to nine
(9) with (i) an individual designated by Revolution Living (a “Revolution Living
Director”), who shall not be an officer, director or employee of Revolution
Living and (ii) an independent director designated after consultation with
Revolution Living.  Revolution Living shall consult with Rysavy in advance of
making the appointment of the Revolution Living Director.  From and after the
Closing, at each annual meeting of the holders of any class of Stock, and at
each special meeting of the holders of any class of Stock called for the purpose
of electing directors of Gaiam, and at any time at which holders of any class of
Stock shall have the right to, or shall, vote for or consent in writing to the
election of directors of Gaiam, then, and in each such event, Rysavy shall vote
all of the shares of Stock owned by him and his Affiliates for, or consent in
writing with respect to such shares in favor of, the election of the Revolution
Living Director to serve as a director to the Gaiam Board.  Gaiam shall nominate
for election to the Gaiam Board as the Revolution Living Director, or for the
filling of any vacancies on the Gaiam Board created by such nominees, the person
designated by Revolution Living pursuant to this Section 2.1(b).  The initial
Revolution Living Director shall be designated by Revolution Living within 60
days of the Closing.

 

8

--------------------------------------------------------------------------------


 

(c)           Directors from and after Exercise of the Option.  On the date of
the exercise of the Option, if it occurs, Gaiam will cause two members of the
Gaiam Board (who shall not be the incumbent Revolution Living Director) to
resign and will cause the remaining members of the Gaiam Board to appoint two
additional individuals designated by Revolution Living to fill the two remaining
vacancies, such that there will be three Revolution Living Directors of the nine
directors on the Gaiam Board.  From and after the exercise of the Option, at
each annual meeting of the holders of any class of Stock, and at each special
meeting of the holders of any class of Stock called for the purpose of electing
directors of Gaiam, and at any time at which holders of any class of Stock shall
have the right to, or shall, vote for or consent in writing to the election of
directors of Gaiam, then, and in each such event, Rysavy shall vote all of the
shares of Stock owned by him or his Affiliates (other than shares covered by an
irrevocable proxy created pursuant to this Agreement), or consent in writing
with respect to such shares in favor of, the election of the three Revolution
Living Directors to serve as directors to the Gaiam Board.  Gaiam agrees to
nominate for election to the Gaiam Board as the Revolution Living Directors, or
for the filling of any vacancies on the Gaiam Board created by such nominees,
the persons designated by Revolution Living pursuant to this Section 2.1(c). 
Revolution Living shall have the right pursuant to this Section 2.1(c) to
designate three directors, one of whom shall initially be Case.  Rysavy shall
have the right pursuant to this Section 2.1(c) to designate three directors, one
of whom shall be Rysavy, who will also serve as Chairman of the Board.  From and
after the exercise of the Option, at each annual meeting of the holders of any
class of Stock, and at each special meeting of the holders of any class of Stock
called for the purpose of electing directors of Gaiam, and at any time at which
holders of any class of Stock shall have the right to, or shall, vote for or
consent in writing to the election of directors of Gaiam, then, and in each such
event, Revolution Living shall vote all of the shares of Stock owned by it or
its Affiliates (and any shares covered by an irrevocable proxy created pursuant
to this Agreement), or consent in writing with respect to such shares in favor
of, the election of the three directors designated by Rysavy to serve as
directors to the Gaiam Board. In addition, Revolution Living shall cause the
three Revolution Living Directors to vote in favor of Rysavy’s election as
Chairman of the Gaiam Board and Rysavy’s election as chief executive officer of
Gaiam.  The remaining three directors shall be independent directors nominated
by the Gaiam Board in satisfaction of any applicable listing standards or other
Applicable Law.  Revolution Living’s rights pursuant to this Section 2.1(c), but
not its rights to designate a director under Section 2.1(b), shall terminate in
the event that: (x) Revolution Living and its Affiliates beneficially own in the
aggregate less than 20% of the Fully-Diluted Common Stock and (y) Revolution
Living and its Affiliates beneficially own in the aggregate less than 80% of the
Stock owned in the aggregate by Revolution Living and its Affiliates upon the
exercise of the Option.

 

(d)           Notice of Proxy Mailing.  Gaiam shall give at least 30 days prior
written notice of the date of the earliest estimated proposed mailing of proxy
materials for election of directors of Gaiam.  Revolution Living shall, within
10 Business Days of receipt of such notice from Gaiam, give written notice (a
“Section 2.1 Notice”) to Gaiam of the name of each individual that Revolution
Living intends to nominate for election or reelection to the Gaiam Board and all
information relating to each such individual that is required to be disclosed in
any solicitation of proxies for election of directors, or as otherwise required,
in each case pursuant to Regulation 14A under the Exchange Act (including such
individual’s written consent to being named in the proxy statement as a nominee
and to serving as a director if elected).  At the request

 

9

--------------------------------------------------------------------------------


 

of the Gaiam Board, any individual so nominated for election as a director shall
furnish to the Secretary of Gaiam that information required to be set forth in
the Section 2.1 Notice.

 

(e)           Removal; Approval by Gaiam Board.  Subject to the next sentence,
the Parties agree that they shall vote, and shall cause their respective
Affiliates to vote, any shares of Stock over which they have voting authority,
and take any other action reasonably requested by any other Party so that
(i) any director whose removal is requested by the Party or Parties with the
power to designate such director shall be removed and (ii) any vacancy created
by the removal, resignation or death of a director shall be filled by a nominee
of the Party or Parties having the right to fill such vacancy in accordance with
the provisions of this Section 2.1.  Each of the Revolution Living Directors
shall be removed only if requested by Revolution Living and each of the
directors designated by Rysavy shall be removed only if requested by Rysavy. 
Vacancies on the Gaiam Board shall be filled within 30 days of the date a
replacement director is named by the Party with the right to fill such vacancy
or immediately before the first action to be taken by the Gaiam Board after the
date such replacement director is named.  Notwithstanding anything in this
Agreement to the contrary, the appointment of any director designated by
Revolution Living or Rysavy is conditioned upon such designee meeting
qualifications typically set for directors of public companies and shall be
subject to the consent of the Gaiam Board, not to be unreasonably withheld.

 

(f)            Term.  The directors to be elected pursuant to this Section 2.1
shall serve for terms extending from the date of their election and
qualification until their successors shall have been elected and qualified in
accordance with this Section 2.1.

 

(g)           Information Regarding Revolution Living Directors.  Revolution
Living agrees to use reasonable efforts to cause each individual serving as a
Revolution Living Director to provide Gaiam, on a timely basis, with any
information relating to such individual that Gaiam may be required to disclose
pursuant to Applicable Law, including without limitation those rules or
regulations promulgated by the NASD and the NMS.

 

2.2          Board Meetings.

 

Gaiam shall convene meetings of the Gaiam Board at least four times each fiscal
year at regular time intervals.  Gaiam may use video conferencing capabilities
or teleconference facilities for meetings of the Gaiam Board and any committees
thereof .

 

2.3          Expenses.

 

Gaiam shall pay or reimburse each of the Revolution Living Directors for the
reasonable out-of-pocket expenses incurred by such Revolution Living Director in
accordance with policies relating to payment or reimbursement of expenses
applicable generally to members of the Gaiam Board, including, but not limited
to, reasonable travel and related expenses.

 

2.4          Committees.

 

The Gaiam Board may, from time to time, establish and maintain certain
committees.  To the extent allowed under Applicable Law and rules or regulations
promulgated by the NASD and

 

10

--------------------------------------------------------------------------------


 

the NMS, the Gaiam Board shall, upon the request of the Revolution Living
Directors, appoint at least one Revolution Living Director to serve on each
committee formed by the Gaiam Board.

 

2.5          Shareholder Commitments.

 

(a)           Mutual Commitments.

 

Each of Rysavy and Revolution Living agree to take all actions reasonably
requested by the other Party to cause Gaiam and the Gaiam Board to comply with
its obligations under the Documents so as to give effect to the intent of the
Parties, including all actions reasonably requested in their respective
capacities as a shareholder of Gaiam and, subject to fiduciary duties, as a
member of the Gaiam Board.  Such actions shall include, without limitation,
calling meetings of the Gaiam Board or any committees thereof, calling meetings
of the shareholders of Gaiam, proposing actions requested by the other Party to
be taken at meetings of the Gaiam Board, committees of the Gaiam Board and/or
shareholders of Gaiam, voting in favor of any such actions, removing directors
designated by such Party on the Gaiam Board who do not vote in favor of any such
actions and proposing and adopting amendments to the Restated Articles and
Bylaws of Gaiam.

 

(b)           Irrevocable Proxy Upon the Exercise of the Option.

 

(i)    In furtherance of the agreements contained in this Agreement, effective
from and after the exercise of the Option, Rysavy hereby irrevocably grants to,
and appoints, the Chairman of Revolution Living, in such person’s capacity as an
officer of Revolution Living, and any individual who shall hereafter succeed to
such office of Revolution Living, Rysavy’s proxy and attorney-in-fact (with full
power of substitution), for and in the name, place and stead of Rysavy, to vote
a number the outstanding shares of Class B Common Stock such that Rysavy and
Revolution Living shall each be able to vote the same number of shares of Stock,
at any time and from time to time (such shares, the “Proxy Shares”), or grant a
consent or approval in respect of the Proxy Shares, or execute and deliver a
proxy to vote the Proxy Shares, in any matter on which shareholders of Gaiam may
have a right to vote, grant a consent or approve and/or execute and deliver a
proxy to vote shares, including without limitation the election of directors. 
For the avoidance of doubt, the proxy granted by Rysavy pursuant to this
Section 2.5(b)(i) is not limited to matters addressed in this Agreement, the
Transaction Agreement or any other Document.

 

(ii)    Rysavy hereby affirms that the irrevocable proxy set forth in
Section 2.5(b)(i) is given in connection with, and in consideration of, the
execution of the Documents by Revolution Living.  Rysavy hereby further affirms
that such irrevocable proxy is coupled with an interest and may under no
circumstances be revoked, provided, however, that such irrevocable proxy shall
terminate if Case ceases to control Revolution Living. Such irrevocable proxy is
executed and intended to be irrevocable in accordance with the provisions of the
Colorado Business Corporation Act.

 

(iii)    Rysavy hereby authorizes and agrees to cause Gaiam to (x) identify, as
of each applicable record date, the Proxy Shares which in the absolute
discretion of Gaiam may be selected without regard as to whether Rysavy or one
of his Affiliates owns such shares or

 

11

--------------------------------------------------------------------------------


 

when such shares were acquired, and (y) notify Gaiam’s transfer agent, inspector
of elections, and other organizations, persons or officials involved in the
administration or processing of proxies with respect to the subject vote, of the
existence of the irrevocable proxy under Section 2.5(b)(i), the number of shares
with respect to the subject election to which the irrevocable proxy under
Section 2.5(b)(i) will apply, the identity of the Person owning such shares and
the record owner of such Proxy Shares, and all such organizations, persons and
officials are authorized and directed to rely on such notification.  Rysavy
further agrees that he shall cause all of his Affiliates not to acquire any
interest in the Stock constituting Proxy Shares or any security which represents
a derivative interest therein unless prior to such acquisition Revolution Living
and Gaiam is each notified of such intention to acquire and an irrevocable proxy
in this form (mutatis mutandis) is executed and delivered to Gaiam and
Revolution Living by such Affiliate.  Rysavy further agrees not to own, and to
cause all of his Affiliates not to own, any Stock through a record owner other
than Rysavy without complying with the requirements of this Section 2.5(b). 
Rysavy agrees to fully cooperate with Gaiam and Revolution Living to give full
effect to the intentions of this Section 2.5(b) by executing such documents and
taking such actions as are reasonably requested by Gaiam and/or Revolution
Living for such purpose.  Rysavy acknowledges that his obligations under this
irrevocable proxy are material inducements to Revolution Living to perform its
obligations under the Documents.

 

(iv)    If for any reason Revolution Living is denied the right to vote or
deliver a written consent with respect to the Proxy Shares, because of
Applicable Law or otherwise, then Rysavy and Gaiam shall delay the vote or
written consent for a reasonable period of time so as to permit Rysavy the
opportunity to vote or deliver a written consent with respect to the Proxy
Shares in such manner as Revolution Living so directs Rysavy in writing to vote
or deliver a written consent with respect to such shares and Rysavy hereby
agrees to vote such shares in accordance with such instructions by Revolution
Living, provided that Revolution Living delivers any such instructions promptly
after becoming aware of any such vote or consent.  If for any reason
(A) Revolution Living is denied the right to vote or deliver a written consent
with respect to the Proxy Shares, because of Applicable Law or otherwise, and
(B) Rysavy does not vote or deliver a written consent with respect to the Proxy
Shares as directed by Revolution Living in accordance with this
Section 2.5(b)(iv), then Rysavy and Gaiam hereby (x) agree to take all actions
necessary to convert the Class B Common Stock into Class A Common Stock
including, without limitation, approving as soon as possible the conversion in
accordance with the Restated Articles, and (y) until such time as such
conversion has been effected under the Restated Articles and any Applicable Law,
Rysavy agrees to renounce his right, except for purposes of satisfying any
applicable quorum and voting requirements under the Restated Articles and the
Bylaws of Gaiam, to vote 90% of the Class B Common Stock such that the total
voting power in respect to all shares of Class B Common Stock held by him is the
same as it would be if all such shares of Class B Common Stock were converted
into shares of Class A Common Stock.

 

12

--------------------------------------------------------------------------------


 

ARTICLE III


BOARD OF DIRECTORS OF WISDOM

 

3.1          Rights to Select Wisdom Board Members.

 

Upon the Closing, Revolution Living will cause Wisdom to increase the number of
directors comprising the Wisdom Board from seven (7) to nine (9).  Revolution
Living will cause two individuals designated by Gaiam to be appointed to the
Wisdom Board (the “Gaiam Appointees”).  From and after the Closing, the rights
of Gaiam will be set forth in the Wisdom LLC Agreement (as defined in the
Transaction Agreement).

 

ARTICLE IV


TRANSFERS OF COMMON STOCK OF GAIAM

 

4.1          Standstill With Respect to Gaiam.

 

For a period from the date hereof until the earliest of (i) the eighteen month
anniversary of the Closing, if Revolution Living has not exercised the Option,
and (ii) the expiration of, or irrevocable written waiver by Revolution Living
delivered no earlier than fourth anniversary of the Closing, of all of
Revolution Living’s rights under Section 5.4 (such period, the “Standstill
Period”), none of Case, Revolution Living or any of their respective
Subsidiaries, on the one hand, and Rysavy or any of his Subsidiaries, on the
other hand (each such Person, a “Restricted Holder”), will, unless specifically
requested or permitted in writing in advance by Rysavy (if Case, Revolution
Living and/or one or more of their respective Subsidiaries is the Restricted
Holder) or Revolution Living (if Rysavy and/or one or more of his Subsidiaries
is the Restricted Holder) and except as set forth in this Agreement, the
Transaction Agreement or the Redemption Agreement, in any manner, directly or
indirectly, effect or seek, offer, propose (whether publicly or otherwise) or
take any other action to effect, or cause or participate in, or in any way
assist, advise or encourage any other Person to effect, seek or offer or propose
(whether public or otherwise) to effect or participate in any acquisition or
agreement to acquire, directly or indirectly, any securities or assets of Gaiam
or any of its Subsidiaries other than the exercise by Rysavy of his options to
acquire up to 200,000 shares of Class A Common Stock and other than any
conversion of Class B Common Stock into Class A Common Stock, in each case so
long as such Class A Common Stock remains held by Rysavy.

 

4.2          Restrictions on Transfers of Securities of Gaiam.

 

(a)           General.  Except with respect to any Transfer effected with the
prior written consent of each Party to this Agreement holding Stock (the
“Transfer Consent”), during the Standstill Period, no Party hereto (other than
Gaiam) shall (i) pledge, hypothecate or otherwise encumber or Transfer (other
than to a Permitted Transferee) any shares of Stock (collectively, “Holder
Securities”), or (ii) enter into any Swap Transaction (other than with a
Permitted Transferee) with respect to any Holder Securities.  Any attempt to
pledge, hypothecate

 

13

--------------------------------------------------------------------------------


 

or otherwise encumber or Transfer any Holder Securities to anyone other than a
Permitted Transferee or enter into any Swap Transaction with respect to any
Holder Securities not in compliance with this Agreement shall be null and void
and Gaiam shall not, and shall instruct its transfer agent not to, register upon
its books any pledge, hypothecation or other encumbrance or Transfer of Holder
Securities by a Party hereto (other than Gaiam) to any Person except a Transfer
not restricted by, and in accordance with, this Agreement.  The foregoing shall
not apply to Rysavy’s Transfers of (x) a maximum of 500,000 shares of Common
Stock (adjusted from time to time as a result of any stock split, stock
dividend, recapitalization or similar transaction) in the aggregate, to any
charitable or nonprofit entity pursuant to a pledge in existence on the date
hereof or created hereafter, and (y) his options to acquire 200,000 shares of
Common Stock (adjusted from time to time as a result of any stock split, stock
dividend, recapitalization or similar transaction) in the aggregate, to Lynn
Powers pursuant to an assignment agreement in effect on the date hereof.

 

(b)           Legend.  Each certificate evidencing shares of Stock and each
certificate issued in exchange for or upon the transfer of any Stock shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS CONTAINED IN A SHAREHOLDERS AGREEMENT DATED AS OF
AUGUST 4, 2005 AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN
OF THE COMPANY’S SHAREHOLDERS AND OTHER PERSONS.  A COPY OF SUCH SHAREHOLDERS
AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF
UPON WRITTEN REQUEST.”

 

Gaiam shall imprint such legend on certificates evidencing Stock outstanding
prior to the date hereof.

 

(c)           Permitted Transfers.  The restrictions set forth in
Section 4.2(a) shall not apply to a Transfer to a Permitted Transferee who
agrees to be bound by the provisions of this Agreement in accordance with
Section 7.7(b).

 

(d)           Tag-Along Rights.

 

(i)            If Rysavy proposes to Transfer any of his shares of Stock in a
Transfer to any Person (other than to a Permitted Transferee and other than the
exercise or conversion of any Stock, so long as the Stock received upon such
exercise or conversion remains held by Rysavy) (a “Tag Along Sale”), Rysavy
shall provide written notice of such proposed Transfer to Revolution Living (the
“Transfer Notice”), which notice shall identify the purchaser, the number and
type of Stock proposed to be sold, the consideration offered for the Stock and
any other material terms and conditions of the proposed Transfer.  If the offer
price consists in part or in whole of consideration other than cash, the Rysavy
will provide such information, to the extent reasonably available to the Rysavy,
relating to such consideration as the

 

14

--------------------------------------------------------------------------------


 

Revolution Living may reasonably request in order to evaluate such non-cash
consideration.

 

(ii)           Revolution Living shall have the right (the “Tag-Along Right”),
exercisable as set forth below, to sell, pursuant to the proposed Transfer, up
to and including the number of shares of Stock held by Revolution Living equal
to Revolution Living’s Applicable Tag Percentage of shares of Stock proposed to
be Transferred in the Tag-Along Sale, on the same terms and conditions as Rysavy
and if exercising such right shall, subject to Section 4.2(d)(v), execute and
deliver all documents and instruments which are necessary or reasonably
desirable to effectuate such sale.  For purposes of this
Section 4.2(d), ”Applicable Tag Percentage” means a fraction, the numerator of
which is the number of shares of Common Stock held by Rysavy and Revolution
Living (assuming the exercise or conversion of all Securities exercisable or
convertible into Common Stock), and the denominator of which is the number of
shares of Common Stock held by Rysavy and Revolution Living (assuming the
exercise or conversion of all Securities exercisable or convertible into Common
Stock), unless all or substantially all of the outstanding shares of Stock are
being Transferred in the Tag-Along Sale, in which case the denominator will be
all shares of Stock being sold.  Each such Tag-Along Right shall be exercisable
by delivering written notice to Rysavy within 15 days after receipt of the
Transfer Notice.  Rysavy will have 180 days from the expiration of such 15-day
period to consummate the proposed Transfer at a price or prices no greater than
the price set forth in the Transfer Notice (provided that the Rysavy may not
consummate the proposed Tag-Along Sale unless the transferee also purchases from
the Revolution Living, assuming the Revolution Living has exercised its
Tag-Along Right in accordance with this Section 4.2(d), the shares of Stock
Revolution Living is entitled to include in such sale at the price and on the
other terms and conditions set forth in the Transfer Notice unless otherwise
agreed by Revolution Living) and on terms and conditions no more favorable to
Rysavy than those stated in the Transfer Notice.  Any shares of Stock that
continue to be held by Rysavy after such 45-day period shall again be subject to
the provisions of Section 4.2, including this Section 4.2(d).

 

(iii)          Rysavy may not grant tag-along rights that conflict with the
provisions of this Section 4.2(d) to any equity holder other than Revolution
Living without the prior written consent of Revolution Living.

 

(iv)         Revolution Living’s rights under this Section 4.2(d) shall expire
upon the exercise of the Option.

 

(v)          In any Tag-Along Sale in which Revolution Living participates,
Revolution Living will make appropriate and customary representations and
warranties as to its title to the Holder Securities being sold by it and its
power, authority, and right to enter into the pertinent transaction without
contravention of law or contract.  Revolution Living will not be required to
make representations and warranties concerning Gaiam, its Subsidiaries or their
respective businesses, but shall be required to participate in any escrow or
indemnity for matters relating to Gaiam,

 

15

--------------------------------------------------------------------------------


 

its Subsidiaries or their respective businesses agreed to by Rysavy in
connection with the Tag-Along Sale.

 

4.3          Rights To Subscribe For Securities.

 

(a)           In the event that Gaiam proposes to issue any of its equity and/or
equity-linked Securities (the “Offered Securities”), other than Excluded
Securities, to any Person (a “Proposed New Investor”), Gaiam will deliver to
Revolution Living a written notice (the “Company Notice”) (which notice will
state the number or amount of the Offered Securities proposed to be issued, the
purchase price or exercise price therefor (to the extent known) and any other
terms or conditions of the proposed issuance) of such issuance at least 15 days
prior to the date of the proposed issuance.  For purposes of this Section 4.3,
“Excluded Securities” means Securities offered or issued (i) to officers,
directors, employees or consultants of or vendors to Gaiam (other than those
offered or issued to Rysavy or his Affiliates, which shall not be Excluded
Securities) pursuant to plans or arrangements the terms of which are approved by
the Gaiam Board, (ii) to financial institutions or lessors in connection with
commercial credit arrangements or equipment financings (so long as they are
offered or issued in transactions with primarily financing purposes) the terms
of which are approved by the Gaiam Board, (iii) pursuant to the conversion or
exercise of convertible or exercisable Securities, (iv) in connection with bona
fide acquisitions by Gaiam or its Subsidiaries, whether by merger,
consolidation, acquisition of assets, acquisition or exchange of capital stock
or otherwise, the terms of which are approved by the Gaiam Board, (v) pursuant
to a pro rata stock split or stock dividend, or (vi) pursuant to the Transaction
Agreement.

 

(b)           Revolution Living will have the option, exercisable at any time
during the 15-day period (the “Preemptive Offer Period”) after receipt of the
Company Notice, by delivering an irrevocable written notice to Gaiam (a
“Preemptive Offer Acceptance Notice”), to subscribe for up to its pro rata share
of such Offered Securities based upon the number of shares of Stock owned by
Revolution Living at such time and Gaiam’s Fully-Diluted Capital Stock at such
time.  In the case of derivative Securities acquired by Revolution Living as a
result of the offer or issuance of any employee stock options to Rysavy or his
Affiliates, Gaiam shall have the option to condition any exercise or conversion
of such Securities sold to Revolution Living on Rysavy or his Affiliates
exercising or converting such Securities.

 

(c)           Gaiam may issue to the Proposed New Investor all or any part of
such Offered Securities as to which Revolution Living’s Preemptive Offer
Acceptance Notice has not been given by Revolution Living (the “Remaining
Securities”) within 180 days after expiration of the Preemptive Offer Period, on
substantially the same terms set forth in the Company Notice, and at a price no
less than 98% of the price referenced in such notice.  Upon the closing, which
will include full payment to Gaiam, of the sale to the Proposed New Investor of
all the Remaining Securities, Revolution Living will purchase from Gaiam, and
Gaiam will sell to Revolution Living, the Offered Securities with respect to
which a Preemptive Offer Acceptance Notice was delivered by Revolution Living,
on the terms specified in the Preemptive Offer Acceptance Notice.  In each case,
any Offered Securities not purchased by the Proposed New Investor (within such
180 day period) in accordance with this Section 4.3 may not be sold or otherwise
disposed of until they are again offered to Revolution Living under the
procedures specified in this Section 4.3.

 

16

--------------------------------------------------------------------------------


 

(d)           Revolution Living’s rights under this Section 4.3 shall expire
upon the eighteen month anniversary of the Closing if Revolution Living did not
exercise the Option.

 

4.4          Revolution Living Option.

 

(a)           Rysavy hereby grants to Revolution Living an option (the
“Option”), exercisable at Revolution Living’s sole discretion, to purchase from
Rysavy, at a price equal to $10 per share (as equitably adjusted for any stock
splits, stock dividends or similar transactions), a number of shares of Common
Stock equal to (i) 50% of the sum of (x) all shares of Common Stock and
securities and rights exercisable or convertible into shares of Common Stock, in
each case, held by Rysavy and his Affiliates as of the date of the exercise of
the Option (provided that, for this purpose, Gaiam and its Subsidiaries will not
be considered Affiliates of Rysavy) and (y) the number of shares of Common Stock
and securities and rights exercisable or convertible into Common Stock, in each
case, held by Revolution Living and its Affiliates as of the date of the
exercise of the Option (provided that, for this purpose, Gaiam and its
Subsidiaries will not be considered Affiliates of Revolution Living), minus
(ii) the number of shares of Class A Common Stock and securities and rights
exercisable or convertible into Class A Common Stock, in each case, held by
Revolution Living and its Affiliates as of the date of the exercise of the
Option (provided that, for this purpose, Gaiam and its Subsidiaries will not be
considered Affiliates of Revolution Living) (it being the intent of the Parties
that, upon consummation of the exercise of the Option Revolution Living (and its
Affiliates) and Rysavy (and his Affiliates) will have an equal amount of
Stock).  The Option shall be exercisable first against shares of Class A Common
Stock held by Rysavy and his Affiliates and thereafter against shares of Class B
Common Stock held by Rysavy and his Affiliates, which shares of Class B Common
Stock shall convert automatically into shares of Class A Common Stock upon
transfer as provided in the Restated Articles.  The Option shall be exercisable
at any time after the first anniversary of the date of this Agreement and until
the close of business on the eighteen month anniversary of the Closing and shall
expire if not exercised on such eighteen month anniversary.  In order to
exercise the Option, Revolution Living shall deliver a written exercise notice
to Rysavy and to Gaiam.  Such notice shall specify a closing date for the
exercise of the Option and shall be delivered at least fifteen days prior to
such closing date.  At the closing of the exercise of the Option, Rysavy shall
sell to Revolution Living, and Revolution Living shall purchase from Rysavy, the
number of shares of Class A Common Stock set forth above, and Rysavy shall
deliver, or cause to be delivered, to Revolution Living any applicable stock
certificates, together with such stock powers or other similar documents as are
necessary or advisable to fully and unconditionally transfer such shares of
Class A Common Stock to Revolution Living, and Revolution Living shall deliver
to Rysavy the purchase price for such shares, by wire transfer of immediately
available funds.  The shares acquired by Revolution Living pursuant to this
Section 4.4 shall be free and clear of any Liens, other than Liens that have
been created by Revolution Living and restrictions on transfer arising under any
applicable federal or state securities laws.

 

(b)           Notwithstanding the foregoing, provided Revolution Living has made
all applicable filings required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, at least 30 days prior to the closing date
of the exercise of the Option, but Revolution Living is unable to consummate the
exercise of the Option prior to such expiration date because any required
consents, approvals, and authorizations necessary to consummate the exercise of
the

 

17

--------------------------------------------------------------------------------


 

Option have not been obtained, then the expiration of the Option shall
automatically be extended to permit Revolution Living to obtain such consents,
approvals or authorizations.

 

(c)           Prior to the earlier of the exercise and the expiration of the
Option, neither Gaiam nor its Affiliates shall enter into any agreement with any
Person, other than Revolution Living or its Affiliates, relating to any
acquisition of or business combination with Gaiam, whether by way of merger,
purchase of capital stock, purchase of assets or otherwise, pursuant to which
all or substantially all of the assets, or all or substantially all of the
capital stock, of Gaiam would be transferred (a “Potential Transaction”) without
the prior consent of Revolution Living, which consent may be withheld in its
sole and absolute discretion, unless (i) Gaiam delivers written notice of the
Potential Transaction at least 45 days prior to consummating the Potential
Transaction, which notice includes all of the material terms of such proposed
agreement, and (ii) Rysavy permits Revolution Living to exercise the Option
prior to Gaiam’s consummation of the Potential Transaction (even if such
exercise would otherwise be prior to the date the Option may otherwise be
exercised).

 

(d)           If Gaiam has repurchased shares of Stock from Rysavy’s estate
pursuant to the Insurance and Stock Redemption Agreement dated as of August 4,
2005 between Gaiam and Rysavy (the “Redemption Agreement”), then Gaiam and
Revolution Living agree that any such shares of Stock shall be subject to the
Option set forth in this Section 4.4 and the shares of Stock held by Gaiam shall
be acquired first by Revolution Living upon exercise of the Option.

 

ARTICLE V


ADDITIONAL AGREEMENTS

 

5.1          Inconsistent Agreements.

 

No Party shall enter into any agreement containing any provision which would
(a) be violated or breached in any material respect by the exercise or
performance by any other Party of any of such other Party’s rights or
obligations under any Document, (b) impose any material impairment on the
ability of any Party to comply with the terms of the Documents, (c) contain any
material right of termination, amendment, cancellation or acceleration of any
obligation, if such right would be triggered by the exercise or performance by
any other Party of any of such other Party’s rights or obligations under any
Document, or (d) otherwise conflict in any material respect with the Documents.

 

5.2          Affirmative Covenants.

 

Gaiam shall observe and perform the following, except to the extent waived upon
the written consent of Revolution Living:

 

(a)           Transactions with Affiliates.  Gaiam shall conduct all
transactions otherwise permitted under the Documents with any of its Affiliates
on terms that are fair and reasonable and no less favorable to Gaiam than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

18

--------------------------------------------------------------------------------


 

(b)           D&O Insurance; Indemnification.  Gaiam shall maintain director and
officer liability insurance, with coverage of at least $10 million, from a
nationally recognized insurance company rated “A” or above, which insurance and
amount thereof shall be acceptable to Revolution Living, and shall keep such
insurance in full force and effect.  Except as prohibited by Applicable Law,
Gaiam’s Restated Articles and Bylaws shall at all times provide for
indemnification and exculpation of the Revolution Living Directors at least as
favorable to the directors as that contained Gaiam’s Restated Articles and
Bylaws as of the date of this Agreement.

 

5.3          Sale of Gaiam. 

 

If a the Gaiam Board approves a Sale of the Company to an independent third
party (the “Approved Sale”), Revolution Living and its Permitted Transferees
agree that they will consent to and will not raise objections to the Approved
Sale and will take all necessary and desirable actions in connection with the
consummation of the Approved Sale including but not limited to the waiver of any
dissenters or appraisal rights.  The obligations of Revolution Living set forth
in this Section 5.3 are subject to the condition that all holders of Common
Stock receive the same form and pro-rata share of the consideration from the
proceeds of any Approved Sale.

 

5.4          Buy/Sell.

 

(a)           Commencing on the fourth anniversary of date of this Agreement
(the “Trigger Date”), Revolution Living will have the right, exercisable upon
delivery of written notice to the Rysavy (the “Buy/Sell Notice”) on or prior to
30 days after the Trigger Date, to invoke the buy/sell procedures set forth in
this Section 5.4.  The Buy/Sell Notice shall constitute an offer by Revolution
Living to (x) sell all of Revolution Living’s and its Affiliates’ shares of
Common Stock to Rysavy, or (y) purchase from Rysavy all shares of Common Stock
owned by Rysavy and his Affiliates, in each case for cash, at a per share price
not less than the average of the closing sales prices of the Class A Common
Stock during the 90 calendar days prior to the delivery of the Buy/Sell Notice
(the “Buy/Sell Price”).  The Buy/Sell Notice shall specify a closing date not
fewer than 120 days or more than 150 days from delivery of the Buy/Sell Notice. 
This Section 5.4 shall be binding on Rysavy’s estate.  If Gaiam has repurchased
shares of Stock from Rysavy’s estate pursuant to the Redemption Agreement, then
Gaiam and Revolution Living agree that any such shares of Stock shall be
included in the buy/sell set forth in this Section 5.4, and any decision by
Rysavy’s estate to sell shares pursuant to this Section 5.4 shall be binding on
Gaiam.  If Gaiam has purchased from Rysavy’s estate pursuant to the Redemption
Agreement a majority of the shares of Stock that the estate originally received
from Rysavy, then Gaiam shall make any decision on whether to buy or sell shares
pursuant to this Section 5.4, and any such decision shall be binding on Rysavy’s
estate.

 

(b)           On or before the date that is 30 days after the date of delivery
of the Buy/Sell Notice, Rysavy shall deliver to Revolution Living a notice
either accepting its offer to purchase all shares of Common Stock owned by
Rysavy and his Affiliates, or accepting the offer of Revolution Living to sell
to Rysavy all shares of Common Stock held by Revolution Living and its
Affiliates, in each case for the Buy/Sell Price.  If Rysavy fails to respond to
the Buy/Sell Notice within such 30-day period, such failure to respond shall be
deemed Rysavy’s election to

 

19

--------------------------------------------------------------------------------


 

accept the offer of Revolution Living to sell all of its and its Affiliates’
shares of Common Stock to Rysavy.

 

(c)           If a purchase and sale of shares under this Section 5.4 is being
consummated, at the closing date (i) the purchaser will pay, to an account
designated prior to the closing of such purchase by the seller(s), the
applicable purchase price for the shares of Common Stock being purchased by wire
transfer of immediately available funds, and (ii) the seller(s) will deliver to
the purchaser one or more certificates or book entry transfers evidencing the
Common Stock being sold, and all shares sold pursuant to this Section 5.4 shall
be delivered to the purchaser free and clear of any Liens (other than Liens
arising under federal and state securities laws and Liens created by the
purchaser).  For purposes of this Section 5.4, the Buy/Sell Price shall be
equitably adjusted to reflect any stock splits, stock dividends and similar
transactions occurring after the date of delivery of the Buy/Sell Notice.

 

(d)           The closing of the purchase and sale of shares under this
Section 5.4 shall be conditioned upon (i) no Applicable Law shall have been
enacted and no Proceeding shall be pending which prohibits or seeks to prohibit,
or materially restricts or delays, the consummation of the transactions
contemplated by this Section 5.4 or materially restricts or impairs the ability
of the purchaser to own the shares being acquired and (ii) the purchaser and the
seller(s) shall have made and/or obtained all notices, consents, approvals, and
authorizations necessary to consummate the transactions contemplated by this
Section 5.4, including without limitation all applicable filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.  The failure
of any such conditions to be satisfied will delay the closing until such
conditions are satisfied but will not relieve any Party of its obligations
hereunder to consummate the closing.

 

(e)           Both before and after the closing pursuant to this Section 5.4,
each Party agrees to use all commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other Parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Section 5.4.

 

5.5          Representations and Warranties of Rysavy and Case.

 

(a)           Rysavy hereby represents and warrants to the other Parties as
follows:

 

(i)            Rysavy is a natural person and has full capacity, right, power
and authority to execute and deliver this Agreement and to perform his
obligations under and to consummate the transactions contemplated by this
Agreement.  The execution, delivery and performance by Rysavy of this Agreement
have been duly authorized by Rysavy and this Agreement has been duly executed
and delivered by Rysavy.  This Agreement constitutes a legal, valid and binding
obligation of Rysavy enforceable against Rysavy in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar Applicable Laws affecting creditors’
rights and remedies generally, and subject, in the case of enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
Proceeding at law or in equity).

 

20

--------------------------------------------------------------------------------


 

(ii)           The execution, delivery and performance by Rysavy of this
Agreement and the consummation of the transactions contemplated hereby and
compliance with the provisions hereof and thereof by Rysavy, does not or will
not, as the case may be, (a) violate any provision of Applicable Law or any
Order applicable to Rysavy or any of his properties or assets, (b) conflict with
or result in any breach of any of the terms, conditions or provisions of, or
constitute (with notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, or result in the
creation of any Lien upon any of the properties or assets of Rysavy under any
material agreement to which he is a party or by which Rysavy or his assets or
properties are or may be bound or (c) violate any provision of, or constitute a
breach or default (with notice or lapse of time or both) under the Restated
Articles or Bylaws of Gaiam.

 

(iii)          No Permit or Order, authorization, consent or approval of or by,
or any notification of or filing with, any Person is required in connection with
the execution, delivery or performance by Rysavy of this Agreement.

 

(iv)         Immediately upon consummation of the Closing, Rysavy owns
(A) 2,164,000 shares of Class A Common Stock, all of which were validly issued
and outstanding, fully paid and non-assessable, (B) 5,400,000 shares of Class B
Common Stock, all of which were validly issued and outstanding, fully paid and
nonassessable, and (C) options to purchase 200,000 shares of Class A Common
Stock, which were issued in accordance with Gaiam’s Equity Incentive Plan, which
have been assigned to Lynn Powers subject to certain conditions.  Rysavy has
good and marketable title to, and sole record and beneficial ownership of such
shares of Class B Common Stock and sole record and beneficial ownership of such
shares of Class A Common Stock, other than shares of Class A Common Stock held
in one or more brokerage accounts in Rysavy’s name and over which Rysavy
exercises exclusive investment authority.  The foregoing shares and options are
free and clear of any Liens and, except as otherwise set forth in this
Agreement, with no restrictions on the voting rights thereof and not subject to
any preemptive rights, rights of first refusal or other similar rights.  Except
as set forth in this Section 5.5(a)(iv), Rysavy does not have record or
beneficial ownership over any Stock.

 

(b)           Case hereby represents and warrants to the other Parties as
follows:

 

(i)            Case is a natural person and has full capacity, right, power and
authority to execute and deliver this Agreement and to perform his obligations
under and to consummate the transactions contemplated by this Agreement.  The
execution, delivery and performance by Case of this Agreement have been duly
authorized by Case and this Agreement has been duly executed and delivered by
Case.  This Agreement constitutes a legal, valid and binding obligation of Case
enforceable against Case in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar Applicable Laws affecting creditors’ rights and remedies
generally, and subject, in the case of enforceability, to general principles of
equity (regardless of whether enforcement is sought in a Proceeding at law or in
equity).

 

21

--------------------------------------------------------------------------------


 

(ii)           The execution, delivery and performance by Case of this Agreement
and the consummation of the transactions contemplated hereby and compliance with
the provisions hereof and thereof by Case, does not or will not, as the case may
be, (a) violate any provision of Applicable Law or any Order applicable to Case
or any of his properties or assets, (b) conflict with or result in any breach of
any of the terms, conditions or provisions of, or constitute (with notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, or result in the creation of any Lien upon
any of the properties or assets of Case under any material agreement to which he
is a party or by which Case or his assets or properties are or may be bound or
(c) violate any provision of, or constitute a breach or default (with notice or
lapse of time or both) under the charter documents or by-laws of Wisdom.

 

(iii)          No Permit or Order, authorization, consent or approval of or by,
or any notification of or filing with, any Person is required in connection with
the execution, delivery or performance by Case of this Agreement.

 

(iv)         Immediately upon consummation of the Closing, Revolution Living is
a controlled Affiliate of Case.

 

5.6          Nondisparagement.

 

Rysavy agrees that he will not make any disclosure, issue any public statements
or otherwise cause to be disclosed any information which is designed, intended
or might reasonably be anticipated to be derogatory or damaging to Revolution
Living or Case.  Revolution Living and Case agree that neither will make any
disclosure, issue any public statements or otherwise cause to be disclosed any
information which is designed, intended or might reasonably be anticipated to be
derogatory or damaging to Rysavy.

 

ARTICLE VI


REGISTRATION RIGHTS

 

6.1          Required Registration.

 

(a)           If at any time from and after the expiration of the Standstill
Period, Gaiam shall be requested by Revolution Living to effect the registration
under the Securities Act of Registrable Shares having an aggregate gross
offering price (before underwriters discounts and commissions) of at least
$10,000,000, Revolution Living shall promptly give written notice to Gaiam of
its requirement to so register such Registrable Shares (which notice shall
specify the number of Registrable Shares proposed to be included in such
registration and the intended method of distribution, but which may not be
pursuant to a shelf registration), Gaiam shall, subject to Section 6.1(b) below,
promptly use its best efforts to effect such registration on an appropriate
form, under the Securities Act of the Registrable Shares which Gaiam has been so
requested to register.

 

22

--------------------------------------------------------------------------------


 

(b)           Anything contained in Section 6.1(a) to the contrary
notwithstanding, Gaiam shall not be obligated to effect pursuant to
Section 6.1(a) any registration under the Securities Act except in accordance
with the following provisions:

 

(i)            Gaiam shall not be obligated to use its best efforts to file and
cause to become effective (A) more than two (2) Registration Statements
initiated pursuant to Section 6.1(a), (B) any Registration Statement during the
period starting with the date 60 days prior to Gaiam’s good faith estimate of
the date of filing of, and ending on the date 180 days after the effective date
of, any other registration statement (other than on Form S-4 or Form S-8
promulgated under the Securities Act or any successor forms thereto) pursuant to
which Primary Shares are to be or were sold; provided, however, that in the case
of clause (B) Gaiam is actively employing in good faith all reasonable efforts
to cause such Registration Statement to become effective and the Investors were
offered the right to have the Registrable Shares included in such registration
pursuant to Section 6.2 below, or (C) more than one Registration Statement
pursuant to Section 6.1(a) in any consecutive twelve-month period;

 

(ii)           Gaiam may delay the filing or effectiveness of any Registration
Statement for a period of up to 120 days after the date of a request for
registration pursuant to Section 6.1(a) if at the time of such request Gaiam is
engaged in a Material Transaction; provided, however, that Gaiam may only so
delay the filing or effectiveness of a registration statement pursuant to this
Section 6.1(b)(ii) on one occasion during any twelve-month period; and

 

(iii)          with respect to any registration pursuant to Section 6.1(a),
Gaiam may include in such registration any Primary Shares or Other Shares;
provided, however, that if the managing underwriter advises Gaiam that the
inclusion of all Registrable Shares, Primary Shares and Other Shares proposed to
be included in such registration would interfere with the successful marketing
(including pricing) of all such Securities, then the number of Registrable
Shares, Primary Shares and Other Shares proposed to be included in such
registration shall be included in the following order:

 

(A)          first, the Registrable Shares held by Revolution Living requested
by Revolution Living to be included in such registration pursuant to
Section 6.1(a);

 

(B)           second, the Primary Shares and the Other Shares, as determined by
Gaiam and the holders of Other Shares.

 

(c)           A requested registration under Section 6.1(a) may be rescinded
prior to such registration being declared effective by the Commission by written
notice to Gaiam from Revolution Living; provided, however, that such rescinded
registration shall not count as a registration initiated pursuant to this
Section 6.1 for purposes of subclause (A) of clause (i) of subsection (b) above
if (x) Gaiam shall have been reimbursed for all out-of-pocket expenses incurred
by Gaiam in connection with such rescinded registration, provided that each
registration

 

23

--------------------------------------------------------------------------------


 

that may be requested under this Section 6.1 may not be rescinded pursuant to
clause (x) more than two times, provided, further that such rescission may not
be made more than once in any 12-month period or (y) (1) Revolution Living
reasonably believed that the registration statement contained an untrue
statement of material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements made therein not misleading,
(2) notified Gaiam of such fact and requested that Gaiam correct such alleged
misstatement or omission and (3) Gaiam has refused to correct such alleged
misstatement or omission.

 

6.2          Piggyback Registration.

 

If at any time from and after the expiration of the Standstill Period, Gaiam
proposes for any reason to register Primary Shares or Other Shares under the
Securities Act (other than on Form S-4 or Form S-8 promulgated under the
Securities Act or any successor forms thereto), it shall promptly give written
notice to Revolution Living of its intention so to register the Primary Shares
or Other Shares and, upon the written request, given within 15 days after
delivery of any such notice by Gaiam, of Revolution Living to include in such
registration Registrable Shares (which request shall specify the number of
Registrable Shares proposed to be included in such registration), Gaiam shall
use its best efforts to cause all such Registrable Shares to be included in such
registration on the same terms and conditions as the Securities otherwise being
sold in such registration; provided, however, that if the managing underwriter
advises Gaiam that the inclusion of all Registrable Shares or Other Shares
proposed to be included in such registration would interfere with the successful
marketing (including pricing) of Primary Shares proposed to be registered by
Gaiam, then the number of Primary Shares, Registrable Shares and Other Shares
proposed to be included in such registration shall be included in the following
order:

 

(i)            first, the Primary Shares or, if the registration is a
registration on behalf of holders of Other Shares holding demand registration
rights, the Other Shares requested to be included in such registration;

 

(ii)           second, the Registrable Shares held by Revolution Living and
requested by Revolution Living to be included in such registration pursuant to
the terms of this Section 6.2 and the Other Shares (if such holders are not
exercising demand registration rights), on a pari passu basis based on the
number of shares sought to be registered; and

 

(iii)          third, the Primary Shares (if the registration is a registration
on behalf of holders of Other Shares holding demand registration rights).

 

6.3          Registrations on Form S-3. 

 

(a)           If the number of Registrable Shares proposed to be included in the
second registration by Revolution Living as provided in Section 6.1 is reduced
as a result of advice from the managing underwriter that the inclusion of all
Registrable Shares proposed to be included in such registration would have
interfered with the successful marketing (including pricing) of all such
Registrable Shares, then for so long as Gaiam is qualified for the use of
Form S-3 promulgated under the Securities Act or any successor form thereto, at
any time from and after the expiration of the Standstill Period, Revolution
Living shall have the right to request in

 

24

--------------------------------------------------------------------------------


 

writing one registration on Form S-3, or such successor form, of Registrable
Shares, which request or requests shall (i) specify the number of Registrable
Shares intended to be sold or disposed of, (ii) state the intended method of
disposition of such Registrable Shares and (iii) relate to Registrable Shares
having an aggregate gross offering price (before underwriting discounts and
commissions) of at least $1,000,000, and upon receipt of such request, Gaiam
shall use its best efforts promptly to effect the registration under the
Securities Act of the Registrable Shares so requested to be registered. 
Whenever Gaiam is required by this Section 6.3(a) to use its best efforts to
effect the registration of Registrable Shares, each of the procedures and
requirements of Section 6.1 (including but not limited to the requirement that
Gaiam notify all holders of Registrable Shares from whom notice has not been
received and provide them with the opportunity to participate in the offering)
shall apply to such registration.

 

(b)           Anything contained in Section 6.3(a) to the contrary
notwithstanding, Gaiam shall not be obligated to effect pursuant to
Section 6.3(a) any registration under the Securities Act except in accordance
with the following provisions:

 

(i)            Gaiam shall not be obligated to effect such registration if it is
requested within six (6) months after a registered offering of Gaiam in which
Revolution Living was given the opportunity to participate; and

 

(ii)           Gaiam may delay the filing or effectiveness of any Registration
Statement on Form S-3 for a period of up to 90 days after the date of a request
for registration pursuant to this Section 6.3 if at the time of such request
Gaiam is engaged in a Material Transaction; provided, however, that Gaiam may
only so delay the filing or effectiveness of a registration statement pursuant
to this Section 6.3(b)(ii) on one occasion during any twelve-month period.

 

6.4          Preparation and Filing.

 

(a)           If and whenever Gaiam is under an obligation pursuant to the
provisions of this Article VI to use its best efforts to effect the registration
of any Registrable Shares, Gaiam shall, as expeditiously as practicable:

 

(i)            With respect to registrations pursuant to Sections 6.1 and 6.2,
use its best efforts to cause a Registration Statement that registers such
Registrable Shares to become and remain effective for a period of 90 days
(excluding any period during which such effectiveness is suspended) or until all
of such Registrable Shares have been disposed of (if earlier);

 

(ii)           furnish, at least five Business Days before filing a Registration
Statement that registers such Registrable Shares, a Prospectus relating thereto
and any amendments or supplements relating to such Registration Statement or
Prospectus, to one counsel selected by, in the case of a Registration initiated
pursuant to Section 6.1(a) Revolution Living (“Revolution Living’s Counsel”),
copies of all such documents proposed to be filed (it being understood that such
five Business Day period need not apply to successive drafts of the same
document proposed to be filed so long as such successive drafts are supplied to
Revolution Living’s Counsel in

 

25

--------------------------------------------------------------------------------


 

advance of the proposed filing by a period of time that is customary and
reasonable under the circumstances);

 

(iii)          prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
at least the period set forth in Section 6.4(a)(i) or until all of such
Registrable Shares have been disposed of (if earlier) and to comply with the
provisions of the Securities Act with respect to the sale or other disposition
of such Registrable Shares;

 

(iv)         notify Revolution Living’s Counsel promptly in writing (A) of any
comments by the Commission with respect to such Registration Statement or
Prospectus, or any request by the Commission for the amending or supplementing
thereof or for additional information with respect thereto, (B) of the issuance
by the Commission of any stop order suspending the effectiveness of such
Registration Statement or Prospectus or any amendment or supplement thereto or
the initiation of any proceedings for that purpose (and Gaiam shall use its best
efforts to prevent the issuance thereof or, if issued, to obtain its withdrawal)
and (C) of the receipt by Gaiam of any notification with respect to the
suspension of the qualification of such Registrable Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purposes;

 

(v)          use its best efforts to register or qualify such Registrable Shares
under such other securities or blue sky laws of such jurisdictions as any seller
of Registrable Shares reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable such seller of
Registrable Shares to consummate the disposition in such jurisdictions of the
Registrable Shares owned by such seller; provided, however, that Gaiam will not
be required to qualify generally to do business, subject itself to general
taxation or consent to general service of process in any jurisdiction where it
would not otherwise be required so to do but for this clause (v);

 

(vi)         furnish to each seller of such Registrable Shares such number of
copies of a summary Prospectus or other Prospectus, including a preliminary
Prospectus, in conformity with the requirements of the Securities Act, and such
other documents as such seller of Registrable Shares may reasonably request in
order to facilitate the public sale or other disposition of such Registrable
Shares;

 

(vii)        use its best efforts to cause such Registrable Shares to be
registered with or approved by such other Governmental Authorities as may be
necessary by virtue of the business and operations of Gaiam to enable the seller
or sellers thereof to consummate the disposition of such Registrable Shares;

 

(viii)       notify on a timely basis each seller of such Registrable Shares at
any time when a Prospectus relating to such Registrable Shares is required to be
delivered under the Securities Act within the appropriate period mentioned in
clause (i) of this Section 6.4(a) of the happening of any event as a result of
which the

 

26

--------------------------------------------------------------------------------


 

Prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing and, at the request of
such seller, prepare and furnish to such seller a reasonable number of copies of
a supplement to or an amendment of such Prospectus as may be necessary so that,
as thereafter delivered to the offerees of such shares, such Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

 

(ix)          make available for inspection by any seller of such Registrable
Shares, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such seller or underwriter (collectively, the “Inspectors”), all pertinent
financial, business and other records, pertinent corporate documents and
properties of Gaiam (collectively, the “Records”), as shall be reasonably
necessary to enable them to exercise their due diligence responsibility, and
cause Gaiam’s officers, directors and employees to supply all information
(together with the Records, the “Information”) reasonably requested by any such
Inspector in connection with such Registration Statement (and any of the
Information which Gaiam determines in good faith to be confidential, and of
which determination the Inspectors are so notified, shall not be used by such
seller or such Inspector for any purpose other than exercise of such due
diligence responsibility and shall not be disclosed by the Inspectors unless
(A) the disclosure of such Information is necessary to avoid or correct a
material misstatement or omission in the Registration Statement, (B) the release
of such Information is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction, (C) such Information has been made generally
available to the public or (D) the seller of Registrable Shares agrees that it
will, upon learning that disclosure of such Information is sought in a court of
competent jurisdiction, give notice to Gaiam and allow Gaiam, at Gaiam’s
expense, to undertake appropriate action to prevent disclosure of the
Information deemed confidential);

 

(x)           use its best efforts to obtain from its independent certified
public accountants a “cold comfort” letter in customary form and covering such
matters of the type customarily covered by cold comfort letters;

 

(xi)          use its best efforts to obtain, from its counsel, an opinion or
opinions in customary form (which shall also be addressed to Revolution Living
if selling Registrable Shares in such registration);

 

(xii)         provide a transfer agent and registrar (which may be the same
entity and which may be Gaiam) for such Registrable Shares;

 

(xiii)        issue to any underwriter to which any seller of Registrable Shares
may sell Securities in such offering certificates evidencing such Registrable
Shares;

 

27

--------------------------------------------------------------------------------


 

(xiv)        list such Registrable Shares on any national securities exchange on
which any shares of the Common Stock are listed or, if the Common Stock is not
listed on a national securities exchange, use its best efforts to qualify such
Registrable Shares for inclusion on the automated quotation system of the
National Association of Securities Dealers, Inc. (the “NASD”), National Market
System (“NMS”), or such other national securities exchange as Revolution Living
shall request if the Common Stock is not then eligible for trading on the NMS;

 

(xv)         otherwise use its best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its
securityholders, as soon as reasonably practicable, earnings statements which
need not be audited covering a period of 12 months beginning within three months
after the effective date of the Registration Statement, which earnings
statements shall satisfy the provisions of Section 11(a) of the Securities Act;
and

 

(xvi)        use its best efforts to take all other steps necessary to effect
the registration of such Registrable Shares contemplated hereby.

 

(b)           Each holder of Registrable Shares that sells Registrable Shares
pursuant to a registration under this Agreement agrees that during such time as
such seller may be engaged in a distribution of the Registrable Shares, such
seller shall comply with Regulation M promulgated under the Exchange Act and
pursuant thereto it shall, among other things: (i) not engage in any
stabilization activity in connection with the Securities of Gaiam in
contravention of such rules; (ii) distribute the Registrable Shares under the
Registration Statement solely in the manner described in the Registration
Statement; and (iii) cease distribution of such Registrable Shares pursuant to
such Registration Statement upon receipt of written notice from Gaiam that the
prospectus covering the Registrable Shares contains any untrue statement of a
material fact or omits a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.

 

6.5          Expenses.

 

All expenses incurred by Gaiam in complying with Section 6.4, including, without
limitation, all registration and filing fees (including all expenses incident to
filing with the NASD), fees and expenses of complying with securities and blue
sky laws, printing expenses, fees and expenses of Gaiam’s counsel and
accountants and reasonable fees and expenses of Revolution Living’s Counsel,
shall be paid by Gaiam; provided, however, that all underwriting discounts and
selling commissions applicable to the Registrable Shares and all fees and
expenses of counsel for the seller or sellers (other than reasonable fees and
expenses of Revolution Living’s Counsel), shall not be borne by Gaiam but shall
be borne by the seller or sellers thereof, in proportion to the number of
Registrable Shares sold by such seller or sellers.

 

6.6          Indemnification.

 

(a)           To the maximum extent permitted by law, in connection with any
registration of any Registrable Shares under the Securities Act pursuant to this
Article VI, Gaiam shall indemnify and hold harmless the seller of such
Registrable Shares, each underwriter, broker

 

28

--------------------------------------------------------------------------------


 

or any other Person acting on behalf of such seller, each other Person, if any,
who controls any of the foregoing Persons within the meaning of the Securities
Act and each Representative of any of the foregoing Persons, against any losses,
claims, damages or liabilities, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement under which such
Registrable Shares were registered, any preliminary Prospectus or final
Prospectus contained therein, any amendment or supplement thereto or any
document incident to registration or qualification of any Registrable Shares, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading or, with respect to any Prospectus, necessary
to make the statements therein in light of the circumstances under which they
were made not misleading, or any violation by Gaiam of the Securities Act or
state securities or blue sky laws applicable to Gaiam and relating to action or
inaction required of Gaiam in connection with such registration or qualification
under such state securities or blue sky laws, and Gaiam shall promptly reimburse
such seller, such underwriter, such broker, such controlling Person or such
Representatives for any legal or other expenses incurred by any of them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that Gaiam shall not be liable to any
such Person to the extent that any such loss, claim, damage or liability arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in said Registration Statement, preliminary
Prospectus, amendment, supplement or document incident to registration or
qualification of any Registrable Shares in reliance upon and in conformity with
written information furnished to Gaiam through an instrument duly executed by
such Person, or a Person duly acting on their behalf, specifically for use in
the preparation thereof; provided further, however, that the foregoing indemnity
agreement is subject to the condition that, insofar as it relates to any untrue
statement, allegedly untrue statement, omission or alleged omission made in any
preliminary Prospectus but eliminated or remedied in the final Prospectus (filed
pursuant to Rule 424 of the Securities Act), such indemnity agreement shall not
inure to the benefit of any indemnified party from whom the Person asserting any
loss, claim, damage, liability or expense purchased the Registrable Shares which
are the subject thereof, if a copy of such final Prospectus had been timely made
available to such Indemnified Person and such final Prospectus was not delivered
to such Person with or prior to the written confirmation of the sale of such
Registrable Shares to such Person.

 

(b)           To the maximum extent permitted by law, in connection with any
registration of Registrable Shares under the Securities Act pursuant to this
Article VI, each seller of Registrable Shares shall indemnify and hold harmless
(in the same manner and to the same extent as set forth in the paragraph (a) of
this Section 6.6) Gaiam, each underwriter or broker involved in such offering,
each other seller of Registrable Shares under such Registration Statement, each
Person who controls any of the foregoing Persons within the meaning of the
Securities Act and any Representative of the foregoing Persons with respect to
any statement or omission from such Registration Statement, any preliminary
Prospectus or final Prospectus contained therein, any amendment or supplement
thereto or any document incident to registration or qualification of any
Registrable Shares, if such statement or omission was made in reliance upon and
in conformity with written information furnished to Gaiam or such underwriter
through an instrument duly executed by such seller or a Person duly acting on
their behalf

 

29

--------------------------------------------------------------------------------


 

specifically for use in connection with the preparation of such Registration
Statement, preliminary Prospectus, final Prospectus, amendment or supplement;
provided, however, that the obligation to indemnify will be several, not joint
and several, among the sellers of Registrable Shares, and the maximum amount of
liability in respect of such indemnification shall be in proportion to and
limited, in the case of each seller of Registrable Shares, to an amount equal to
the proceeds actually received by such seller from the sale of Registrable
Shares effected pursuant to such registration.

 

(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in the preceding
paragraphs of this Section 6.6, such indemnified party will, if a claim in
respect thereof is made against an indemnifying party, give written notice to
the latter of the commencement of such action (provided, however, that an
indemnified party’s failure to give such notice in a timely manner shall only
relieve the indemnification obligations of an indemnifying party to the extent
such indemnifying party is prejudiced by such failure).  In case any such action
is brought against an indemnified party, the indemnifying party will be entitled
to participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be responsible for any
legal or other expenses subsequently incurred by the indemnified party in
connection with the defense thereof; provided, however, that if any indemnified
party shall have reasonably concluded that there may be one or more legal or
equitable defenses available to such indemnified party which are in addition to
or conflict with those available to the indemnifying party, or that such claim
or litigation involves or could have an effect upon matters beyond the scope of
the indemnity agreement provided in this Section 6.6, the indemnifying party
shall not have the right to assume the defense of such action on behalf of such
indemnified party and such indemnifying party shall reimburse such indemnified
party and any Person controlling such indemnified party for that portion of the
reasonable fees and expenses of any counsel (plus appropriate special and local
counsel) retained by the indemnified party which are reasonably related to the
matters covered by the indemnity agreement provided in this Section 6.6. 
Notwithstanding the foregoing, the indemnity agreement set forth in
Section 6.6(a) shall not apply to amounts paid in settlement if such settlement
is effected without the written consent of Gaiam (which consent shall not be
unreasonably withheld).

 

(d)           If the indemnification provided for in this Section 6.6 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, claim, damage or liability referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such loss, claim, damage or liability
as well as any other relevant equitable considerations; provided, however, that
the maximum amount of liability in respect of such contribution shall be
limited, in the case of each seller of Registrable Shares, to an amount equal to
the proceeds actually received by such seller from the sale of Registrable
Shares effected pursuant to such registration.  The relative fault of the
indemnifying party and of the indemnified

 

30

--------------------------------------------------------------------------------


 

party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

(e)           The indemnification and contribution provided for under this
Article VI will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party and will survive the transfer of
Securities.

 

(f)            The indemnification required by this Section 6.6 will be made by
periodic payments during the course of the investigation or defense, as and when
bills are received or expenses incurred, subject to prompt refund in the event
any such payments are determined not to have been due and owing hereunder.

 

6.7          Underwriting Agreement.

 

(a)           Notwithstanding the provisions of Sections 6.4 and 6.6, to the
extent that the sellers of Registrable Shares in a proposed registration shall
enter into an underwriting or similar agreement, which agreement contains
provisions covering one or more issues addressed in such sections of this
Article VI, the provisions contained in such sections of this Article VI
addressing such issue or issues shall be of no force or effect with respect to
such registration, but this provision shall not apply to Gaiam if Gaiam is not a
party to the underwriting or similar agreement.

 

(b)           If any registration pursuant to Section 6.1 or Section 6.3 is
requested to be an underwritten offering, Gaiam shall negotiate in good faith to
enter into a reasonable and customary underwriting agreement with the
underwriters thereof.  Gaiam shall be entitled to receive indemnities from lead
institutions, underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, to the same
extent as provided above with respect to information so furnished in writing by
such Persons specifically for inclusion in any Prospectus or Registration
Statement and to the extent customary given their role in such distribution.

 

(c)           No holder of Registrable Shares may participate in any
registration hereunder that is underwritten unless such holder agrees (i) to
sell such holder’s Registrable Shares proposed to be included therein on the
basis provided in any underwriting arrangements acceptable to Gaiam and
Revolution Living and (ii) as expeditiously as possible, notify Gaiam of the
occurrence of any event concerning such holder as a result of which the
Prospectus relating to such registration contains an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

6.8          Suspension.

 

Anything contained in this Article VI to the contrary notwithstanding, Gaiam may
(not more than once with respect to each registration), by notice in writing to
each holder of Registrable Shares to which a Prospectus relates, require such
holder to suspend, for up to 90

 

31

--------------------------------------------------------------------------------


 

days (the “Suspension Period”), the use of any Prospectus included in a
Registration Statement filed under Section 6.1 , 6.2 or 6.3 if a Material
Transaction exists that would require an amendment to such Registration
Statement or supplement to such Prospectus (including any such amendment or
supplement made through incorporation by reference to a report filed under
Section 13 of the Exchange Act).  The period during which such Prospectus must
remain effective shall be extended by a period equal to the Suspension Period. 
Gaiam may (but shall not be obligated to) withdraw the effectiveness of any
Registration Statement subject to this provision.

 

6.9          Information by Holder.

 

Each holder of Registrable Shares to be included in any registration shall
furnish to Gaiam and the managing underwriter such written information regarding
such holder and the distribution proposed by such holder as Gaiam or the
managing underwriter may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification or
compliance referred to in this Article VI.

 

6.10        Exchange Act Compliance.

 

So long as the Class A Common Stock is registered pursuant to the Exchange Act,
Gaiam shall comply with all of the reporting requirements of the Exchange Act
(whether or not it shall be required to do so) and shall comply with all other
public information reporting requirements of the Commission, which are
conditions to the availability of Rule 144 for the sale of the Common Stock, and
Gaiam shall cooperate with each holder of Registrable Shares in supplying such
information as may be reasonably necessary for such holder to complete and file
any information reporting forms presently or hereafter required by the
Commission as a condition to the availability of Rule 144.

 

6.11        No Conflict of Rights.

 

Gaiam represents and warrants to Revolution Living that the registration rights
granted to Revolution Living hereby do not conflict with any other registration
rights granted by Gaiam.  Gaiam shall not, after the date hereof, grant any
registration rights which conflict with or impair, or have any priority over,
the registration rights granted hereby, without the prior consent of Revolution
Living (provided that this Section 6.11 shall not prohibit the grant of
pari-passu rights).  In any underwritten public offering, the managing
underwriter shall be a nationally recognized investment banking firm selected by
Gaiam.

 

6.12        Transfer of Registration Rights.

 

The registration rights provided in this Article VII may be Transferred by
Revolution Living to any Permitted Transferee of Revolution Living that acquires
at least twenty-five percent (25%) of (x) all of the shares of Common Stock held
by Revolution Living at the time of the Transfer and (y) any rights to acquire
shares under the Transaction Agreement (so long as such Transfer does not
violate any provision of this Agreement), in each case so long as Gaiam is,
within a reasonable time after such transfer, furnished with written notice of
the name and address of such Transferee and the securities with respect to which
such registration rights are being assigned.

 

32

--------------------------------------------------------------------------------


 

6.13        Termination.

 

This Article VI shall terminate and be of no further force or effect, as to
Revolution Living, upon such time as Rule 144 or another similar exemption under
the Securities Act is available for the sale of all of Revolution Living’s
Registrable Shares in a single transaction without regard to volume limitations;
provided, however, that Sections 6.5 and 6.6 shall survive the termination of
this Article VI to the extent they continue to apply to a prior registration of
Registrable Securities.

 

ARTICLE VII


MISCELLANEOUS

 

7.1          Amendment.

 

This Agreement may not be modified or amended, or any of the provisions hereof
waived, except by written agreement of each of the Parties.

 

7.2          Waivers; Extensions.

 

No course of dealing between or among any Parties or any delay in exercising any
rights hereunder will operate as a waiver of any rights of any Party.  The
failure of any Party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such Party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

 

7.3          Termination.

 

The provisions of this Agreement, except as otherwise expressly provided in this
Agreement (such as Section 6.13 hereof), shall terminate upon the first to occur
of (a) the consummation of any liquidation or dissolution of Gaiam approved by
each Party (other than Gaiam), (b) the approval in writing of such termination
by each Party (including Gaiam), (c) Revolution Living and its Permitted
Transferees beneficially owning, at any time from and after the Closing, in the
aggregate fewer than five percent (5%) of the Fully-Diluted Common Stock,
(d) Rysavy and his Permitted Transferees beneficially owning in the aggregate
fewer than five percent (5%) of the Fully-Diluted Common Stock, (e) the eighteen
month anniversary of the Closing, if Revolution Living has not exercised the
Option, and (f) the termination of the Transaction Agreement pursuant to
Section 9.1 thereof.  Notwithstanding the foregoing, a termination of this
Agreement under clause (e) above shall not terminate the provisions of
Article VI.

 

7.4          Severability.

 

It is the desire and intent of the Parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, in
the event that any provision of this Agreement would be held in any jurisdiction
to be invalid, prohibited or unenforceable for any reason, such

 

33

--------------------------------------------------------------------------------


 

provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of this Agreement or such provision in any other jurisdiction. 
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

7.5          Entire Agreement.

 

This Agreement and the other agreements referred to herein and to be executed
and delivered in connection herewith embody the entire agreement and
understanding among the Parties with respect to the subject matter hereof and
thereof and supersede and preempt any and all prior and contemporaneous
understandings, agreements, arrangements or representations by or among the
Parties, written or oral, which may relate to the subject matter hereof or
thereof in any way.  Other than this Agreement, the other Documents and the
other agreements referred to herein and therein to be executed and delivered in
connection herewith and therewith, there are no other agreements continuing in
effect relating to the subject matter hereof.

 

7.6          Independence of Agreements, Covenants, Representations and
Warranties. 

 

All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such initial covenant.  In addition,
all representations and warranties hereunder shall be given independent effect
so that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder.  The
exhibits and schedules attached hereto are hereby made part of this Agreement in
all respects.

 

7.7          Successors and Assigns.

 

(a)           Except as otherwise provided herein, including
Section 7.7(c) below, this Agreement will bind and inure to the benefit of and
be enforceable by Gaiam and its successors and assigns and Rysavy and Revolution
Living and any subsequent holders of Registrable Shares and the respective
successors and assigns of each of them, so long as they hold Registrable
Shares.  None of the provisions hereof shall create, or be construed or deemed
to create, any right to employment in favor of any Person by Gaiam or any of its
Subsidiaries.  This Agreement is not intended to create any third party
beneficiaries.

 

(b)           Without limiting the generality of Section 7.7(a), any Permitted
Transferee, other than a Permitted Transferee under clause (iii) of the
definition of “Permitted Transferee,” shall (i) execute and deliver to Gaiam an
agreement to be bound by this Agreement reasonably satisfactory in form and
substance to Gaiam, Revolution Living and Rysavy and

 

34

--------------------------------------------------------------------------------


 

(ii) have all of the rights and be bound by all of the obligations hereunder of
the Transferring Party for all purposes hereunder.

 

(c)           Notwithstanding anything to the contrary contained herein, a
Transferee in a Public Sale shall not have any rights or obligations under this
Agreement with respect to the Holder Securities Transferred to it.

 

(d)           In the event additional Holder Securities are issued by Gaiam to a
Party at any time during the term of this Agreement, either directly or upon the
exercise or exchange of any Securities convertible of exercisable into Common
Stock, such additional Holder Securities shall, as a condition to such issuance,
become subject to the terms and provisions of this Agreement.

 

7.8          Counterparts; Facsimile Signatures.

 

This Agreement may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.  Facsimile counterpart
signatures to this Agreement shall be acceptable and binding.

 

7.9          Remedies.

 

(a)           Each Party shall have all rights and remedies reserved for such
Person pursuant to this Agreement and all of the rights that such holder has
under any law or equity.  Any Person having any rights under any provision of
this Agreement will be entitled to enforce such rights specifically, to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law or equity.

 

(b)           The Parties agree that if any Party seeks to resolve any dispute
arising under this Agreement pursuant to a legal proceeding.

 

(c)           It is acknowledged that it will be impossible to measure in money
the damages that would be suffered by any Party if any other Party fails to
comply with any of the obligations imposed on it upon them in this Agreement or
in the Restated Articles or Bylaws and that in the event of any such failure,
the aggrieved Party will be irreparably damaged and will not have an adequate
remedy at law.  Any such aggrieved Party shall, therefore, be entitled to
equitable relief, including specific performance, to enforce such obligations,
and if any action should be brought in equity to enforce any of the provisions
of this Agreement, none of the Parties shall raise the defense that there is an
adequate remedy at law.

 

7.10        Notices.

 

All notices or other communications which are required or otherwise delivered
hereunder shall be deemed to be sufficient and duly given if contained in a
written instrument (a) personally delivered or sent by telecopier, (b) sent by
nationally-recognized overnight courier guaranteeing next Business Day delivery
or (c) sent by first class registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

35

--------------------------------------------------------------------------------


 

if to Gaiam, to:

 

Gaiam, Inc.

360 Interlocken Blvd.
Broomfield, Colorado 80021

Telephone:            303-222-3645

Telecopy:              303-222-3609

Attention:              Jirka Rysavy

 

With a copy to:

 

Bartlit Beck Herman Palenchar & Scott LLP

1899 Wynkoop, Suite 800

Denver, Colorado 80202

Telephone:            303-592-3100

Telecopy:              303-592-3140

Attention:              Thomas R. Stephens

 

if to Rysavy, to:

 

Jirka Rysavy

c/o Gaiam, Inc.

360 Interlocken Blvd.
Broomfield, Colorado 80021

Telephone:            303-222-3645

Telecopy:              303-222-3609

 

With a copy to:

 

Bartlit Beck Herman Palenchar & Scott LLP

1899 Wynkoop, Suite 800

Denver, Colorado 80202

Telephone:            303-592-3100

Telecopy:              303-592-3140

Attention:              Thomas R. Stephens

 

if to the Purchaser, to:

 

Revolution Living LLC

1717 Rhode Island Avenue, N.W.

Washington, D.C. 20036

Telephone:            (202) 776-1405

Telecopier:            (202) 776-1499

Attention:              Ronald A. Klain

 

36

--------------------------------------------------------------------------------


 

With a copy to:

 

O’Melveny & Myers LLP
1625 Eye Street, N.W.
Washington, D.C. 20006

Telephone:            (202) 383-5110
Telecopier:            (202) 383-5414
Attention:              David G. Pommerening

 

or to such other address as the Party to whom notice is to be given may have
furnished to each other Party in writing in accordance herewith.  Any such
notice or communication shall be deemed to have been received (i) when
delivered, if personally delivered, (ii) when sent, if sent by telecopy on a
Business Day (or, if not sent on a Business Day, on the next Business Day after
the date sent by telecopy), (iii) on the first Business Day after dispatch, if
sent by nationally recognized, overnight courier guaranteeing next Business Day
delivery and (iv) on the fifth Business Day following the date on which the
piece of mail containing such communication is posted, if sent by mail.

 

7.11        Governing Law; Waiver of Jury Trial.

 

(a)           All questions concerning the construction, interpretation and
validity of this Agreement shall be governed by and construed and enforced in
accordance with the domestic laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether in the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.  In furtherance of
the foregoing, the internal law of the State of Delaware will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.  Notwithstanding the foregoing
provisions of this Section 7.11, those provisions of this Agreement that relate
to the internal governance of Gaiam, and are required by Colorado corporate law
to be governed by such, shall be governed by and construed and enforced in
accordance with the internal laws of the State of Colorado.

 

(b)           BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO
ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS
RELATED HERETO.

 

37

--------------------------------------------------------------------------------


 

7.12        Further Assurances.

 

Each Party shall do and perform or cause to be done and performed all such
further acts and things and shall execute and deliver all such other agreements,
certificates, instruments, and documents as any other Party reasonably may
request in order to carry out the provisions of this Agreement and the
consummation of the transactions contemplated hereby.

 

7.13        Conflicting Agreements.

 

No Party shall enter into any shareholders agreements or arrangements of any
kind with any Person with respect to any Securities on terms inconsistent with
the provisions of this Agreement (whether or not such agreements or arrangements
are with Persons that are not Parties to this Agreement), including agreements
or arrangements with respect to the acquisition or disposition of Securities in
a manner which is inconsistent with this Agreement.

 

7.14        No Third Party Reliance.

 

Anything contained herein to the contrary notwithstanding, the representations
and warranties of Gaiam contained in this Agreement (a) are being given by Gaiam
as an inducement to the other Parties to enter into this Agreement and the other
Documents (and Gaiam acknowledges that such other Parties have expressly relied
thereon) and (b) are solely for the benefit of such Parties.  Accordingly, no
third party (including, without limitation, any other holder of capital stock of
Gaiam) or anyone acting on behalf of any thereof other than the Parties (other
than Gaiam), shall be a third party or other beneficiary of such representations
and warranties and no such third party shall have any rights of contribution
against the Parties with respect to such representations or warranties or any
matter subject to or resulting in indemnification under this Agreement or
otherwise.

 

*   *   *   *   *

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Shareholders
Agreement as of the date first written above.

 

 

GAIAM:

 

 

 

GAIAM, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

RYSAVY:

 

 

 

JIRKA RYSAVY

 

 

 

 

 

 

 

 

 

 

 

 

REVOLUTION LIVING:

 

 

 

REVOLUTION LIVING LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CASE:

 

 

 

STEPHEN M. CASE

 

 

 

 

 

 

S-1

--------------------------------------------------------------------------------